  Case 3:18-cv-05945-VC Document 162-2 Filed 02/05/20 Page 1 of 2




             EXHIBIT 1
PUBLIC REDACTED VERSION
                                         Case 3:18-cv-05945-VC Document 162-2 Filed 02/05/20 Page 2 of 2


Invoice Number              Vendor     Billing End Date (PST)   Invoice Net Total   Payment Amount (USD)                         Matter                     Payment Date (PST)    Received Date (PST)


DR10247          DiscoverReady [NY]   4/30/2019                                                            APL2018017787-Social Technologies v Apple Inc   7/31/2019             6/17/2019

DR10538          DiscoverReady [NY]   5/31/2019                                                            APL2018017787-Social Technologies v Apple Inc   8/9/2019              6/24/2019

DR10708          DiscoverReady [NY]   6/30/2019                                                            APL2018017787-Social Technologies v Apple Inc   8/30/2019             7/19/2019

                                      TOTAL
